MEMORANDUM ***
Carlos Barrios-Escobar and Norma Barrios petition for review of the Board of Immigration Appeals’ decision to affirm the Immigration Judge’s (IJ) denial of their application for asylum. We deny the petition for review.
The harms that Petitioners suffered in Guatemala do not meet the requirements for a finding of past persecution. The single beating in 1984 and the threats in 1991, 1993, and 1995 do not qualify as persecution under our holdings. See Gu v. Gonzales, 454 F.3d 1014, 1019 (9th Cir.2006).
Further, the conclusion that Petitioners’ fear of future persecution is not objectively reasonable' is supported in the record. First, Petitioners have shown no nexus to *43any of the protected grounds. See 8 U.S.C. § 1101(a)(42). Petitioners have expressed no allegiance to any political ideology or even to political neutrality. See Ruano v. Ashcroft, 301 F.3d 1155 (9th Cir.2002); Rios v. Ashcroft, 287 F.3d 895 (9th Cir.2002). Second, Petitioners’ children live safely with Norma’s mother in the very city where Petitioners claim they would be threatened and harmed.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.